              Case 1:21-cv-00331-JEB Document 7-2 Filed 02/05/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF COLUMBIA


CHINATOWN SERVICE CENTER, et al.

                  Plaintiffs,
                                                        Case No.: _1:21-cv-00331
         v.

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, NORRIS
COCHRAN, in his official capacity as Acting
Secretary of Health and Human Services,

                  Defendants.


                                     [PROPOSED] ORDER


         Upon consideration of Plaintiffs’ Motion for Admission Pro Hac Vice of Anthony

Jarboe, it is hereby ORDERED that the Motion is GRANTED. Anthony Jarboe is admitted pro

hac vice and may appear on behalf of Plaintiffs in the above-captioned case.



Dated:_______________________                       ________________________________
                                                    U.S. District Judge




CORE/9990000.7242/164893527.1
